Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (a) EMERGING MARKETS INCOME PORTFOLIO DECLARATION OF TRUST Dated as of March 12, 2007 TABLE OF CONTENTS P AGE ARTICLE I  The Trust 1 Section 1.1 Name 1 Section 1.2 Definitions 1 ARTICLE II Trustees 3 Section 2.1 Number and Qualification 3 Section 2.2 Term and Election 3 Section 2.3 Resignation, Removal and Retirement 3 Section 2.4 Vacancies 3 Section 2.5 Meetings 4 Section 2.6 Officers; Chairman of the Board 4 Section 2.7 By-Laws 4 ARTICLE III  Powers of Trustees 5 Section 3.1 General 5 Section 3.2 Investments 5 Section 3.3 Legal Title 5 Section 3.4 Sale and Increases of Interests 6 Section 3.5 Decreases and Redemptions of Interests 6 Section 3.6 Borrow Money 6 Section 3.7 Delegation; Committees 6 Section 3.8 Collection and Payment 6 Section 3.9 Expenses 6 Section 3.10 Miscellaneous Powers 6 Section 3.11 Further Powers 7 Section 3.12 Litigation 7 ARTICLE IV  Investment Advisory, Administration and Placement Agent Arrangements 7 Section 4.1 Investment Advisory, Administration and Other Arrangements 7 Section 4.2 Parties to Contract 7 ARTICLE V Liability of Holders; Limitations of Liability of Trustees, Officers, etc 8 Section 5.1 Liability of Holders; Indemnification 8 Section 5.2 Limitations of Liability of Trustees, Officers, Employees, Agents, Independent Contractors to Third Parties 8 Section 5.3 Limitations of Liability of Trustees, Officers, Employees, Agents, Independent Contractors to Trust, Holders, etc 8 i Section 5.4 Mandatory Indemnification 8 Section 5.5 No Bond Required of Trustees 9 Section 5.6 No Duty of Investigation; Notice in Trust Instruments, etc 9 Section 5.7 Reliance on Experts, etc 9 ARTICLE VI  Interests 10 Section 6.1 Interests 10 Section 6.2 Non-Transferability 10 Section 6.3 Register of Interests 10 Section 6.4 Total Number of Holders 10 ARTICLE VII Increases, Decreases And Redemptions of Interests 10 ARTICLE VIII Determination of Book Capital Account Balances, and Distributions 11 Section 8.1 Book Capital Account Balances 11 Section 8.2 Allocations and Distributions to Holders 11 Section 8.3 Power to Modify Foregoing Procedures 11 Section 8.4 Signature on Returns; Tax Matters Partner 11 ARTICLE IX  Holders 11 Section 9.1 Rights of Holders 11 Section 9.2 Meetings of Holders 12 Section 9.3 Notice of Meetings 12 Section 9.4 Record Date for Meetings, Distributions, etc 12 Section 9.5 Proxies, etc 12 Section 9.6 Reports 13 Section 9.7 Inspection of Records 13 Section 9.8 Holder Action by Written Consent 13 Section 9.9 Notices 13 ARTICLE X Duration; Termination; Amendment; Mergers; Etc 13 Section 10.1 Duration 13 Section 10.2 Termination 14 Section 10.3 Dissolution 15 Section 10.4 Amendment Procedure 15 Section 10.5 Merger, Consolidation and Sale of Assets 16 Section 10.6 Incorporation 16 ARTICLE XI  Miscellaneous 16 Section 11.1 Governing Law 16 Section 11.2 Counterparts 17 Section 11.3 Reliance by Third Parties 17 Section 11.4 Provisions in Conflict With Law or Regulations 17 ii Exhibit (a) DECLARATION OF TRUST OF EMERGING MARKETS INCOME PORTFOLIO This DECLARATION OF TRUST of Emerging Markets Income Portfolio is made as of the 12 th day of March, 2007 by the parties signatory hereto, as Trustees (as defined in Section 1.2 hereof). W I T N E S S E T H : WHEREAS, the Trustees desire to form a trust fund under the law of the State of New York for the investment and reinvestment of its assets; and WHEREAS, it is proposed that the trust assets be composed of money and property contributed thereto by the holders of interests in the trust entitled to ownership rights in the trust; NOW, THEREFORE, the Trustees hereby declare that they will hold in trust all money and property contributed to the trust fund and will manage and dispose of the same for the benefit of the holders of interests in the Trust and subject to the provisions hereof, to wit: ARTICLE I The Trust 1.1. Name . The name of the trust created hereby (the Trust) shall be Emerging Markets Income Portfolio and so far as may be practicable the Trustees shall conduct the Trusts activities, execute all documents and sue or be sued under that name, which name (and the word Trust wherever hereinafter used) shall refer to the Trustees as Trustees, and not individually, and shall not refer to the officers, employees, agents or independent contractors of the Trust or holders of interests in the Trust. 1.2. Definitions . As used in this Declaration, the following terms shall have the following meanings:  Administrator  shall mean any party furnishing services to the Trust pursuant to any administration contract described in Section 4.1 hereof.  Book Capital Account  shall mean, for any Holder at any time, the Book Capital Account of the Holder for such day, determined in accordance with Section 8.1 hereof.  Code  shall mean the U.S. Internal Revenue Code of 1986, as amended from time to time, as well as any non-superseded provisions of the U.S. Internal Revenue Code of 1954, as amended (or any corresponding provision or provisions of succeeding law).  Commission  shall mean the U.S. Securities and Exchange Commission.  Declaration  shall mean this Declaration of Trust as amended from time to time. References in this Declaration to  Declaration
